Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 10, 2022 has been entered. Claims 1, 3-13 and 21-28 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-5, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenkelmann  (US 2019/0070761).
Regarding claims 1, 27, Duenkelmann discloses that, as illustrated in Fig. 2, an injection-molding device (Fig. 2, item 12) for producing a hollow-formed plastic object (Fig. 2, item 3), comprising:
a mold (Fig. 2, items 2, 6, 9, 8, 14) for the primary shaping of the plastic object;
a mold core (Fig. 1, item 5 (a projectile carrier)) arranged within the mold;
a hollow projectile (Fig. 1, item 9) arranged around an exterior of the mold core (as shown in Fig. 1); 
an injection device (connected to a first sprue 4 in Fig. 2) for introducing a flowable polymer melt into the mold;
a fluid injection device (connected to a fluid duct 7 in Fig. 2) for introducing a pressurized fluid ([0099]) into the mold for driving the (hollow) projectile (Fig. 2, item 9) along the mold core (as shown in Fig. 2; the projectile 9 is pushed (by the pressurized fluid) to move along the projectile carrier 5 from the initial location (contacting with the projectile carrier 5) to another (as shown in Fig. 2) (related to claim 27)) through the flowable polymer melt (introduced into a cavity (Fig. 2, item 3)).
Regarding claim 3, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device the mold core extends over an tire length of the mold wall (as shown).
Regarding claim 4, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device the projectile is formed as a shroud or cup ([0079]). 
Regarding claim 5, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device one end of the mold core (Fig. 2, item 8) lies within the mold wall, while the shroud or cup-shaped projectile has been pushed onto this end (as shown).
Claims 21, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenkelmann (US 2019/0070761).
Regarding claims 21, 28, Duenkelmann discloses that, as illustrated in Fig. 1, am injection-molding device comprising:
a hollow mold (Fig. 1, items 2, 6, 9, 8, 14) comprising an interior wall (e.g., Fig. 1, item 2 having an interior wall); 
a mold core (Fig. 1, item 5 having a nozzle 8) extending in a longitudinal direction of the mold along the interior mold wall; and
a hollow projectile (Fig. 1, item 9) arranged around the mold core, wherein an outer diameter of the projectile is less than an inner diameter of the interior mold wall, wherein the hollow projectile is axially movable along the mold core (as shown in Fig. 2) (as shown in Fig. 2; the projectile 9 is pushed (by the pressurized fluid) to move along the projectile carrier 5 from the initial location (contacting with the projectile carrier 5) to another (as shown in Fig. 2) (related to claim 28)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duenkelmann  (US 2019/0070761).
Regarding claim 22, Duenkelmann discloses that, as illustrated in Fig. 1, in the injection-molding device the hollow mold (Fig. 1, item 2) comprises a hollow mold and the mold core (Fig. 1, item 5 having a nozzle 8) comprises a cylindrical mold core corresponding to the hollow mold. 
However, Duenkelmann does not explicitly disclose that the hollow mold comprises a hollow, cylindrical mold. 
Duenkelmann discloses the claimed invention except for a hollow, cylindrical mold. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Duenkelmann, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the cylindrical shape of the hollow, cylindrical mold for the purpose of imparting an alternative design option.
Regarding claim 23, Duenkelmann discloses that, as illustrated in Fig. 1, in the injection-molding device the projectile is sealed around the mold core ([0096]).
Regarding claim 24, Duenkelmann discloses that, as illustrated in Fig. 1, the injection-molding device further comprises an injection device (Fig. 2, item 13 or 4) configured to introduce a polymer melt into a hollow space (for example, a space 14 in Fig. 2) between the mold wall and the mold core.
Regarding claim 25, Duenkelmann discloses that, as illustrated in Fig. 2, the injection-molding device further comprises a fluid injection device configured to introduce a pressurized fluid into an end of the hollow mold to drive the projectile along the mold core through the polymer melt ([0090]).    
Allowable Subject Matter
Claims 6-13, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  Regarding claim 6, Duenkelmann discloses the projectile is driven by pressurized fluid but not mentioned mechanically or electromagnetically operated drive means.
Regarding claims 7-9, 26, Duenkelmann does not disclose the projectile comprises a stripping means on its outer wall.
Regarding claims 10-12, Duenkelmann does not disclose interengaging guiding is provided on the mold core and on the projectile.
Regarding claim 13, Duenkelmann fails to disclose a groove running in a circumferential direction is formed on an inner side of the mold wall.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered. 
Regarding arguments in claim 1 that Duenkelmann teaches the projectile 9 detaches from the projectile carrier 5 and is then driven through the mold wall without being in contact with the projectile carrier 5 to form the hollow-formed plastic object, it is not persuasive. There is an arrow in Fig. 2 (also see label of moving direction for projectile carrier in attached annotated Figure below) to show the movement of the projectile carrier 5 (with the projectile 9) from the position in Fig. 1 to the position in Fig. 2 when the separation slides 14 are moving from a closed potion (in Fig. 1) to an opening position (in Fig. 2). Only after the opening of the separation slides 14 in Fig. 2, the projectile 9 is to keep moving along the projectile carrier through the first cavity 3 (filled with the polymer melt), as shown in Fig. 2.    
Regarding argument in claim 1 that the projectile of Duenkelmann goes through the mold wall, not through the polymer melt, it is not persuasive. It is clear that, as illustrated in Fig. 2, the projectile 9 is moving through the polymer melt in the cavity 3 created by the mold 2. 

    PNG
    media_image1.png
    659
    680
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742